DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 6, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 22 and 24 – 48 are pending in the instant application.
Claims 29 – 35, 39 – 40 and 42 – 44 are withdrawn.

Response to Applicant’s Remarks
Regarding the rejection under 35 U.S.C 103 of the instant claims 22, 24 – 28, 36 – 38, 41 and 45 – 48 as being unpatentable over WO ‘876 (hereafter referred to as Miller) in view of the publication by Polomano et al., Applicant’s remarks and the Declaration under 37 CFR §1.132 by Pier Adelchi Ruffini have been fully considered and are addressed below:
	On page 2 of the Declaration, Declarant states that Polomano discloses that the mechanism whereby paclitaxel evokes neuropathy is not known. However, Polomano also states that no difference in the appearance of myelin sheaths was detected in electron photomicrographs of mid-section of the sciatic nerve of animals treated with paclitaxel compared to control animals. Thus, Declarant asserts that Polomano unambiguously demonstrates that demyelination does not occur in chemotherapy-induced peripheral neuropathy. While the Examiner does not acknowledge that WO ‘876 (Miller) is only limited to treating neuropathy due 
	On page 2, Declarant also discusses that Gilardini confirms that myelin structure is unaltered in chemotherapy-induced peripheral neuropathy. Gilardini performed a study where peripheral neuropathy was induced by cisplatin, paclitaxel or bortezomib in rat models over a period of 4 weeks. The treated rats developed peripheral neuropathy, however no severe pathological alterations of the myelin morphology was observed. Applicant’s remarks are found to be persuasive and the rejection is hereby withdrawn.
While Polomano teaches that there is no difference in the appearance of myelin sheaths in animals treated with paclitaxel compared to control animals and Gilardini presents data to support that myelin structures were unaltered, it is not noted that Quasthoff et al. (J Neurol (2002) 249: 9-17) provides evidence (see, Table 1) that several compounds such as vincristine, taxane (taxol (which also include paclitaxel), docetaxel) and suramin do affect morphological changes and are associated with demyelination. Therefore, the instant claims are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2008/039876 A1 (Miller) in view of the publication: Quasthoff et al. (J Neurol (2002) 249: 9-17). 

Information Disclosure Statement
The information disclosure statement (IDS) filed on May 6, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 22, 24 – 28, 36 – 38, 41 and 45 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2008/039876 A1 (Miller), as disclosed in the information disclosure statement filed on June 26, 2018; in view of the publication: Quasthoff et al., J Neurol (2002) 249: 9-17 (Quasthoff).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Miller teaches (see, Detailed description of the Invention: paragraphs [0086]-[0099], [00172]-[00184], Examples 17-19 and 24-25) the method of treating neuropathies including 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Miller teaches the compound of instant formula (II), wherein:
R4 is branched C4 alkyl (isobutyl);
R5 is H; and
R6 is C1 alkyl (methyl).

Ascertaining the differences between the prior art and the claims at issue.
	Miller does not explicitly teach wherein the neuropathy, specifically peripheral neuropathy, is chemotherapeutically-induced by a chemotherapeutic agent, as recited in the instant claims 22 and 45 – 48.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Quasthoff teaches (see, Table 1) that several compounds such as Vincristine, Taxane (Taxol, Docetaxel) and Suramin that are used to induce peripheral neuropathy chemotherapeutically affect morphological changes in the nerve cells leading to demyelination. Specifically, Taxol includes Paclitaxel and docetaxel, which are commonly used chemotherapeutic drugs. Quasthoff suggests that administration of Taxane compounds leads to several signs and symptoms as presented below (emphasis added):

    PNG
    media_image2.png
    348
    1476
    media_image2.png
    Greyscale

While Miller does not specifically teach the method of treating chemotherapy-induced neuropathies, Quasthoff teaches that several chemotherapeutic drugs have been used to induce-- peripheral neuropathy that also lead to demyelination of nerve cells. Since Miller also teaches that Repertaxin can also treat demyelination conditions, it would have been within the purview of a person having ordinary skill in the art that the said compounds would also be able to treat any type of neuropathy regardless of the causality of being chemotherapy-induced. Therefore, WIPO Publication WO 2008/039876 A1 and the publication by Quasthoff et al. render the instant claims 22, 24 – 28, 36 – 38, 41 and 45 – 48 prima facie obvious.

Conclusion
Claims 22, 24 – 28, 36 – 38, 41 and 45 – 48 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sagar Patel/Examiner, Art Unit 1626  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626